DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Formal Matters
Applicant’s response filed June 30, 2022 has been received and entered into the application file.  All arguments have been fully considered. Claims 1-6 and 8-20 are currently pending.  Claims 13-16 are withdrawn.  Claims 1 and 8 are currently amended.  Claim 7 is cancelled.

Specification
Applicant’s amendment submitted June 30, 2022, regarding the term CELLNEST ®, obviates the previous objection to the Specification.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Rejection(s) Withdrawn
RE: Rejection of Claims 1-12 and 17-20 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement:
It is initially noted that claim 7 has been cancelled.
Applicant’s amendment submitted June 30, 2022 has amended claims 1 and 8. The claimed subject matter is sufficiently supported by Applicant’s specification.  Therefore, the rejection is withdrawn.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


RE: Rejection of Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite:
Claim 7 has been cancelled.  Therefore, the rejection is withdrawn.

New ground(s) of Rejection, necessitated by Amendment

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8-12 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “wherein the number of RGD sequences is 12 or more” (encompasses a range of 12 to 500, for example), and the claim also recites “and 16 or less” (encompasses zero to 16) which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Additionally, claim 1 is indefinite since the limitation “and 16 or less” includes less than 12 residues, however the limitation “12 or more” includes a ranger greater than 16.  It is unclear as to how you can have more than 16 RGD sequences, and at the same time less than 16 RGD residues.
It is further noted the limitation that the RGD sequences is 12 or more encompasses as many as 200 RGD residues, for example.  However, claim 1 recites the amino acid sequence of the recombinant gelatin is represented by SEQ ID NO: 11. It is noted that SEQ ID NO: 11 comprises a total of 193 amino acid residues, wherein there are 189 units Gly-X-Y. Thus, it is unclear as to how you can have 200 RGD sequences, for example.
Since each of claims 2-6, 8-12 and 17-20 depend directly or indirectly from claim 1 they each inherit the deficiency thereof, and thus are rejected on the same basis.  

Regarding claim 4, it is noted that claim 4 depends directly from claim 1 and recites the limitation “the recombinant gelatin includes two or more sequences of cell adhesion signals in one molecule”.  This limitation renders claim 4 indefinite since it is unclear if the recited two or more sequences of cell adhesion signals is different from the RGD adhesion residues recited in claim 1.  The 'metes and bounds’ of the claim are unclear as to what the cell adhesion signals can be.
Regarding claim 5, the limitation “wherein the cell adhesion signal is an amino acid sequence represented by Arg-Gly-Asp” renders the claim indefinite since it is unclear if the claim is meaning there are additional RGD sequences other than those recited in claim 1.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2, 5-6, 17 and 20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Regarding claim 2, claim 2 depends directly from claim 1 and recites the following:
The method according to claim 1, wherein the recombinant gelatin has repeats of a sequence represented by Gly-X-Y, which is characteristic to collagen, X and Y each independently represent any one amino acid residue, a plurality of the Gly-X-Y sequences may be identical to or different from one another, and a molecular weight of the recombinant gelatin is from 2 kDa to 100 kDa.

It is noted that claim 2 fails to further limit the subject matter of claim 1 since claim 1 already recites the recombinant gelatin is represented by the formula as SEQ ID NO: 11 and SEQ ID NO: 11 comprises 189 repeats of Gly-X-Y. Claim 1 further recites the X and Y sequences may be identical to or different from one another. Claim 1 also recites the molecular weight of the recombinant gelatin is from 2,000 to 100,000 Da (correlates to 2 kDa to 100 kDa).

Regarding claim 5 and the limitation the cell adhesion signal is an amino acid sequence represented by Arg-Gly-Asp (corresponds to RGD), it is noted that claim 5 fails to further limit the subject matter of claim 1 since claim 1 recites cell adhesion sequence is RGD sequences.
Regarding claim 6 it is noted that claim 6 recites the following:
The method according to claim 1, wherein the amino acid sequence of the recombinant gelatin is represented by the following formula, A-[(Gly-X-Y)n]m-B in the formula, A represents any amino acid residue or amino acid sequence; B represents any amino acid residue or amino acid sequence; n units of X each independently represent any one amino acid residue; n units of Y each independently represent any one amino acid residue; n represents an integer from 3 to 100; m represents an integer from 2 to 10; and n units of Gly-X-Y may be identical to or different from one another.

Claim 6 fails to further limit the subject matter of claim 1 since claim 1 recites the recombinant gelatin is represented by SEQ ID NO: 11, which comprises Gly-Ala-Pro-[(Gy-X-Y)63]3-Gly.  Thus, claim 1 limits element A to the sequence Gly-Ala-Pro.  Claim 6 recites element A is any amino acid residue or amino acid sequence, which fails to further limit the Gly-Ala-Pro sequence of claim 1.  Claim 6 recites element B represents any amino acid residue or amino acid sequence, which fails to further limit claim 1 since claim 1 recites element B is represented by the amino acid Gly.
Further regarding claim 6 and the limitations “n units of X each independently represent any one amino acid residue; n units of Y each independently represent any one amino acid residue”, claim 1 recites X and Y each independently represent any one amino acid residue. Thus, claim 6 fails to further limit the limitation of claim 1.
As to the limitation “n represents an integer from 3 to 100; m represents an integer from 2 to 10”, it is noted that claim 1 recites 63 units of Gly-X-Y, which are repeated 3 times.  Thus, claim 1 recites n equals 63 and m equals 3. Therefore, claim 6 fails to further limit claim 1 since claim 6 recites ranges that are broader than claim 1.
As to the limitation “and n units of Gly-X-Y may be identical to or different from one another”, it is noted that claim 1 already recites the unites of Gly-X-Y may be identical to or different from one another.  Therefore, claim 6 fails to further limit claim 1.
Since each of claims 17 and 20 depend directly from claims 2 and 5, respectively  they each inherit the deficiency thereof, and thus are rejected on the same basis.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


RE: Rejection of Claims 1-5, 8-12 and 17-20 under 35 U.S.C. 103 as being unpatentable over Liu, in view of DeLuca, as evidenced by Yamada:
Applicant has amended claim 1 to recite the following method:
A method for producing a mesenchymal stem cell, comprising: a step of culturing a mesenchymal stem cell in a liquid medium in which a recombinant gelatin having an amino acid sequence derived from a partial amino acid sequence of human collagen has been dissolved, wherein differentiation into an adipocyte is suppressed, 
wherein a molecular weight of the recombinant gelatin is 2,000 to 100,000 Da; 
wherein the amino acid sequence of the recombinant gelatin is represented by the following formula as SEQ ID NO: 11, Gly-Ala-Pro-[(Gy-X-Y)63]3-Gly in the formula, 63 units of X each independently represent any one amino acid residue; 63 units of Y each independently represent any one amino acid residue; and 63 units of Gly-X-Y may be identical to or different from one another; 
wherein the number of RGD sequences is 12 or more and 16 or less; and wherein the amino acid sequence does not contain any two or more amino acids of serine, threonine, asparagine, tyrosine and cysteine.

In addition to the recombinant gelatin comprising the formula represented by SEQ ID NO: 11, specifically Gly-Ala-Pro-[(Gy-X-Y)63]3-Gly, and having a molecular weight ranging from 2,000 to 100,000 Da, the claimed recombinant gelatin does not contain any two or more amino acids of serine, threonine, asparagine, tyrosine and cysteine.  Thus, the claimed recombinant gelatin differs from the hydrolyzed fish collagen disclosed by Liu, as well as peptides having homology with human collagens
Applicant’s arguments (pages 11-13), filed June 30, 2022, with respect to the teachings of Liu and DeBoer have been fully considered and are found persuasive.  Therefore, the rejection of claims 1-5, 8-12 and 17-20 over Liu, in view of DeLuca, as evidenced by Yamada, has been withdrawn. 

RE: Rejection of Claims 6-7 under 35 U.S.C. 103 as being unpatentable over Liu, in view of DeLuca, as evidenced by Yamada, and further in view of Chung and DeBoer:
It is initially noted that claim 7 is cancelled.
For the reasons discussed above, the rejection of Claims 1-5, 8-12 and 17-20 over Liu, in view of DeLuca, as evidenced by Yamada is withdrawn, and thus the rejection of claim 6 that is based on the same basis is likewise withdrawn.  

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  As set forth above, claim 1 has been amended to recite the following method:
A method for producing a mesenchymal stem cell, comprising: a step of culturing a mesenchymal stem cell in a liquid medium in which a recombinant gelatin having an amino acid sequence derived from a partial amino acid sequence of human collagen has been dissolved, wherein differentiation into an adipocyte is suppressed, 
wherein a molecular weight of the recombinant gelatin is 2,000 to 100,000 Da; 
wherein the amino acid sequence of the recombinant gelatin is represented by the following formula as SEQ ID NO: 11, Gly-Ala-Pro-[(Gy-X-Y)63]3-Gly in the formula, 63 units of X each independently represent any one amino acid residue; 63 units of Y each independently represent any one amino acid residue; and 63 units of Gly-X-Y may be identical to or different from one another; 
wherein the number of RGD sequences is 12 or more and 16 or less; and wherein the amino acid sequence does not contain any two or more amino acids of serine, threonine, asparagine, tyrosine and cysteine.

As discussed above, the cited prior art does not teach a method for producing a mesenchymal stem cell by culturing mesenchymal stem cells in a liquid medium wherein the recombinant gelatin as claimed, has been dissolved, wherein differentiation into an adipocyte is suppressed.
As amended, the closest prior art is Nakamura et al., (US 2012/0329157; see PTO-892). Nakamura is directed to methods for three-dimensional culture wherein recombinant gelatin is employed in the culture. The recombinant gelatin is CBE3 gelatin having a molecular weight of 51.6 kDa, 12 RGD sequences, the formula structure of Gly-Ala-Pro-[(Gy-X-Y)63]3-Gly and the CBE3 sequence does not contain serine, threonine, asparagine, tyrosine and cysteine (Example 1, paragraphs [0111]-[0114]) and is prepared according to Example 2, wherein the cross-linked gelatin is frozen, freeze-dried and pulverized to obtain polymer blocks ranging in size from 25 µm to 106 µm. The recombinant gelatin blocks were combined with mesenchymal stem cells in chondrogenic differentiation medium (suppressed adipocyte differentiation) thus producing a mosaic cell mass (Example 4, paragraph [0117]).
Nakamura’s recombinant gelatin is provided as a solid scaffold for cell culture.  Nakamura does not teach the recombinant gelatin has been dissolved in the liquid medium to produce a mesenchymal stem cell culture.

Conclusion
 	No claim is allowed.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to E. YVONNE PYLA whose telephone number is (571)270-7366. The examiner can normally be reached M-F 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER BABIC can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EVELYN Y PYLA/Primary Examiner, Art Unit 1633